REASONS FOR ALLOWANCE
1.	Claims 1, 4-11 and 14-20 are allowed.
2.	The following is an Examiner’s statement of reasons for allowance:
Claim Interpretation
	For clarity of the record, Examiner wishes to once again point out that the recited “communication unit” of independent claim 11 is being interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  This had been pointed out at item 14 on page 12 of the Office action dated 06/23/2020.
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
	In the instant case, the limitation “a communication unit configured to communicate with a first network and a second network” (A) uses a generic placeholder (“unit”) - “communication” - is not being construed as a structural modifier, (B) is being modified by functional language, “configured to communicate with a first network and a second network,” and (C) is not recited as including any structure.  Therefore, the aforementioned limitation satisfies each of the prongs of the three-prong test and meets the requirement for treatment under 112(f).	A review of instant Specification will show that the recited “communication unit” is indeed disclosed as a hardware component, such as a transceiver.  More particularly, paragraph [0035] of Applicant’s instant Specification recites, “The communications unit 202 may include one or more wired and/or wireless input/output (I/O) interfaces 209 that are configurable to communicate with other communication devices. For example, the communication unit 202 may include one or more transceivers 208 and/or wireless transceivers for communicating with the networks 121, 122. For example, one or more transceivers 208 may comprise a broadband transceiver for communicating with the network 121 and which may include, but is not limited to, an LTE (Long-Term Evolution) transceiver and/or other types of GSM (Global System for Mobile communications) transceivers and/or another similar type of wireless transceiver” (Recited from paragraph [0035] of Applicant’s instant Specification).	Thus independent claim 11 satisfies the definiteness and written description 
	Additionally, during the interview held on May 19, 2021, it was pointed out that dependent claim 3 recited limitations that are supported by paragraphs [0076]-[0078] of instant Specification, which discuss how respective identifiers of contexts of receiving terminals are used to filter out portions of audio summarization data relevant to the particular context of the given receiving terminal.  Examiner then noted that if incorporated into the independent claims, such features would distinguish from the current prior art and overcome the outstanding rejections.
	Furthermore, in interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited closest prior art of record.
	Lim et al. (United States Patent Application Publication No. US 2020/0142567 A1), hereinafter “Lim,” discloses a method of providing a visual summarization of a plurality of time-stamped annotated images.  The method includes receiving the plurality of time-stamped annotated images, which includes a plurality of object-based annotations.  The method further includes receiving an object of interest selection (OOI selection) corresponding to at least a first object-based annotation of the plurality of object-based annotations, thereby designating an object of interest (OOI).  The method then filters the plurality of time-stamped annotated images, based at least in part on the OOI selection, to a subset of the plurality of time-stamped annotated (See Lim, Abstract).	More particularly, as shown in FIG. 2, the timeline 200 shows three annotated objects: a victim 218, a suspect 220, and a second suspect 224.  The timeline 200 was generated from a set of images beyond those shown by FIG. 2.  The set of images may include other annotated objects not shown in timeline 200.  The timeline 200 was generated after a user, software, or combination thereof selected an object of interest (OOI), of which Lim teaches may include any one or more objects.  In the timeline 200, the victim 218, the suspect 220, and the second suspect 224 were selected and are an OOI.  Accordingly, the annotated images 202 through 212 in timeline 200 can also be collectively referred to as an OOI image group as each contains an OOI or a portion thereof.  Other images in the set of images that do not include at least part of the OOI are not OOI images and are not shown by timeline 200.  This way, a set of images can be filtered based on an OOI selection to include only an OOI image group, such that the user can follow whatever object the user is interested in.  Either the victim 218, the suspect 220, the second suspect 224, or a combination thereof appear in each of the annotated images 202 through 212 of the OOI image group.  After a user or software selects one or more OOIs, the user or the software can then additionally add other images without the OOI.  Additional images may be desired for context, for example.  Lim further teaches that filtering based on the OOI does not necessarily filter to every image containing the OOI.  For example, some OOI images may be filtered out concurrently or at another step because some OOI images may be repetitive or (See Lim, FIG. 2, paragraph [0046]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including transmitting, via a first network, using the portable media streaming device, to one or more receiving terminals, first frames of video captured by the portable media streaming device; determining, at the portable media streaming device, after transmission of the first frames of the video, that a signal strength associated with the first network falls below a predetermined threshold; identifying one or more objects of interest in second frames of the video captured by the video camera after the first frames, the one or more objects identified using one or more of video analytics on the second frames and audio analytics on audio of the second frames; after the one or more objects of interest are identified, generating, at the portable media streaming device, audio summarization data corresponding to the one or more objects, the audio summarization data comprising an audio description that describes the one or more objects identified in the second frames of the video; selecting, at the portable media streaming device, a portion of the audio summarization data based on a context associated with a receiving terminal of the one or more receiving terminals, the portion of the audio summarization data comprising an identifier of the context; and transmitting, via one or more of the first network and a second  filtering the portion of the audio summarization data at each of the one or more receiving terminals.	Independent claim 11 is narrower in scope than independent claim 1, as independent claim 11 performs limitations substantially as described in method claim 1 and also contains additional features than method claim 1; therefore, it is also allowed.
	Dependent claims 4-10 and 14-20 further limit the allowed independent claims 1 and 11, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441